OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 May 2022 has been entered.

Response to Amendment
The Amendment filed 16 May 2022 has been entered. Claims 17, 19, 24, 26, and 27 have been amended, and claim 13 has been canceled. As such, claims 8-12 and 14-27 remain pending, under consideration, and have been examined on the merits.
The Declaration of inventor Bahar Aliakbarian under 37 C.F.R. 1.132, filed 16 May 2022 (hereinafter “the Declaration”), along with the Remarks filed 16 May 2022, have been considered in full by the Examiner. 
The amendments to the specification have overcome each and every objection to the specification previously set forth in the Final Office Action dated 31 January 2022 (hereinafter “Final Office Action”); the aforesaid objections have been withdrawn. The Examiner thanks Applicant for making the suggested amendments.
The amendments to the claims, along with the Declaration, have overcome the rejection of claims 17, 18, 20-23, 26, and 27 under 35 U.S.C. 112(b) previously set forth in the Final Office Action; the aforesaid 112(b) rejection(s) have been withdrawn.
It is noted that an Examiner’s Amendment to the record, as well as Reasons for Allowance are set forth below. In view thereof, each and every rejection under 35 U.S.C. 103 previously set forth in the Final Office Action has been overcome; the aforesaid 103 rejections have been withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney of Record Steven M. Parks on 16 June 2022. 

Please cancel claims 19 and 24-27.
Please amend claims 8, 9, 12, and 14-16 to be dependent upon claim 17.
Please replace claims 10, 16, and 17 with the following corresponding claims set forth below.

The active food packaging material of claim 9, wherein the encapsulating matrix contains the oligosaccharide in an amount ranging from 10 wt.% to 90 wt.%, relative to the weight of the encapsulating matrix. 
The active food packaging material of claim 17, wherein the powder exhibits at least one of antioxidant activity and anti-inflammatory activity. 
An active food packaging material comprising:
a food-safe polymeric matrix; and
an encapsulated food process waste extract powder within and distributed throughout the polymeric matrix, wherein the powder (i) is formed from a food process waste that is cherry tar, (ii) comprises an active compound selected from the group consisting of polyphenols, flavonoids, ο-diphenols, anthocyanins, phenolic acids, and combinations thereof, and (iii) exhibits antibacterial activity; and wherein the powder comprises (i) an encapsulating matrix comprising an oligosaccharide selected from fructooligosaccharides (FOS), galactooligosaccharides (GOS), and combinations thereof, and (ii) the active compound within and distributed throughout the encapsulating matrix.

End Examiner’s Amendment.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 8-12, 14-18, and 20-23 are allowed over the prior art. 
The closest prior art of record is US 2018/0290811 to Withers (hereinafter “Withers”). Withers discloses an active food packaging material comprising (a) a food-safe polymeric matrix, and (b) an encapsulated natural antioxidant dispersed in and throughout said polymeric matrix. The natural antioxidant is a food process waste extract in the form of a powder, and includes antioxidants such as polyphenols, flavonoids, and anthocyanins, etc. Withers discloses that the powder may be formed from, inter alia, cherries, but does not disclose/teach specifically cherry tar.
In view of prior art of record US 2005/0095332 to Stanley (hereinafter “Stanley”), it is known to utilize cherry pits and pomace for extraction into powders which are suitable for use as additives to foodstuffs and carriers, for the intended purpose of provision of antioxidant activity. 
The cited prior art of record does not disclose, nor teach/suggest utilizing food process waste extract powder formed from cherry tar, stated by inventor Aliakbarian in the Declaration to be a concentrated, viscous liquid that remains after separation of the pits and pomace from the cherry fruit and pressing/extraction/filtration to obtain cherry juice, of which is evidenced to exhibit superior antibacterial activity relative to the pit and pomace extracts and cherry juice. As such, the cherry tar powder would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention, and it cannot be said to a sufficient degree of specificity that the degree of antibacterial activity exhibited by the polymeric matrix of Withers would have been equivalent to the claimed invention as imparted by the cherry tar powder. A comprehensive search of the prior art and foreign/non-patent literature does not disclose nor teach/suggest the aforesaid.
Additionally, in view of the foregoing, it is the Examiner’s position that the additional modification of the cited prior art of record of encapsulation of the aforesaid cherry tar powder in fructooligosaccharides, galactooligosaccharides (GOS), and combinations thereof, would not necessarily have been an obvious modification to Withers and/or Stanley, as the combination(s) of additional prior art references of record (see paragraph 52 of the Final Office Action) would have suggested prima facie the use of maltodextrin (polysaccharide) over fructooligosaccharides and galactooligosaccharides to one of ordinary skill in the art.
For these reasons, the Examiner has determined that the invention as defined by claims 8-12, 14-18, and 20-23 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labelled “Comments on Statement of Notice of Allowability”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782     

/LEE E SANDERSON/Primary Examiner, Art Unit 1782